DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/20/2020 has been entered.
The IDS filed 3/20/2020 and 7/1/2020 have been considered by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are acceptable for the purposes of examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Interpretation
Based on the specification page 2, “a register space” is being interpreted as a group of corresponding registers that each belong to a different processing unit and that can all be accessed concurrently by the same instruction when executed by the threads in parallel.
Claim Objections
Claims 1-20 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 1 recites “the particular register space”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “the same particular register space”. Claims 9 and 17 are objected to for the same reason.
Claim 3 recites “the particular parallel processing unit”. It is not clear which parallel processing unit is being referred to as there is a particular parallel processing unit in the first group and a parallel processing unit in the second group. Examiner is interpreting as “the particular parallel processing unit in the second group”. Claims 11 and 19 are objected for the same reason.
Claim 3 recites “the reduction” in the last line. It is not clear which reduction is being referred to as there is “a reduction” in claim 2 and in claim 3. Claims 11 and 19 are objected for the same reason.
Dependent claims are objected to for the same reason.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the parallel processing device being configured to execute instructions that cause the parallel processing device to perform operations comprising: receiving, by the parallel processing device,…”. This limitation is unclear as it merely states functions without providing any indication about how the function is performed. It is not clear whether the recited function follows from the structure recited in the claim or requires some other structure. An indefinite, unbounded functional limitation covers all ways of performing a function and sufficient disclosure to show possession of the invention has not been provided.
Dependent claims are rejected for the same reason.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 12, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the parallel processing device being configured to execute instructions that cause the parallel processing device to perform operations comprising: receiving, by the parallel processing device, a request…”. This limitation is unclear as it merely states a function without providing any indication about how the function is performed. It is not clear whether the recited function follows from the structure recited in the claim or requires some other structure. For the purposes of prior art examination, Examiner is interpreting as the parallel processing units performing the function. 
Claim 4 recites “performing the first partial reduction followed by the second partial reduction comprises, performing, by each of the parallel processing units…”. However, as per claim 1, the first partial reduction is performed by a first group of parallel processing units and the second partial reduction is performed by a second group of parallel processing units. It is not clear whether different groups perform each 
Claim 7 recites “moving the values computed by the first partial reduction or the second partial reduction comprises moving one or more values computed by the first partial reduction or the second partial reduction …”. However, claim 1 recites moving, by each parallel processing unit in the second group of parallel processing units, values computed…”. The second group performs a second partial reduction. It is not clear whether the values computed by the first partial reduction are moved or not. Claim 15 is rejected for the same reason.
Dependent claims are rejected for the same reason.
Allowable Subject Matter
Claims 1-8, 12, 15, 16 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-11, 13, 14 and 17-19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 requires, among other things, computing M final reduction values from initial values stored in M initial register spaces of a plurality of processing units. Each of the M initial register spaces stores N initial values. A first group of parallel processing units performs a first partial reduction by moving data values in a first register space in a first direction and a second group performs a second partial reduction in a second register space in a second direction. The second group further moves values such that all the values are in a same register space and subsequent reductions are performed. A register space is group of corresponding registers that each belong to a different processing unit and that can all be accessed concurrently by the same instruction when executed by the threads in parallel. Harris (Optimizing CUDA) discloses parallel processing units and performing of reductions in parallel and in sequence. Arakawa (US .
Response to Arguments
The Applicant’s arguments, filed 3/20/2020, have been fully considered.
The Applicant’s argument, on pages 9 and 10, that the disclosure provides support for claim 6, is persuasive. Hence the rejection under 35 USC 112(a) has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JYOTI MEHTA/
Primary Examiner, Art Unit 2182